McMurray, Presiding Judge.
Plaintiff brought suit against defendants seeking damages stemming from an automobile collision. Following a jury trial, a verdict was rendered in favor of plaintiff and against defendants in the amount of $5,000. A written judgment was never filed with the clerk. Nevertheless, plaintiff filed a motion for new trial. Plaintiff’s new trial motion was denied and plaintiff appealed. Held:
Pursuant to OCGA § 5-5-40, motions for new trial are to be made “within 30 days of the entry of the judgment on the verdict or entry of the judgment where the case was tried without a jury.” In the absence of a written judgment, filed with the clerk, a motion for new trial will not lie. See Moore v. Moore, 229 Ga. 600 (193 SE2d 608); *778Deroller v. Powell, 144 Ga. App. 585 (241 SE2d 469). Furthermore, under our Appellate Practice Act, “both a written judgment and its entry by filing the writing with the clerk are essential prerequisites to an appeal. [Cits.]” Boynton v. Reeves, 226 Ga. 202, 203 (173 SE2d 702).
Decided December 1, 1989.
Dailey & Groover, Lewis M. Groover, Jr., for appellant.
Downey, Cleveland, Parker & Williams, Russell B. Davis, for appellees.
It follows that the appeal in the case sub judice is premature (no written judgment having been filed) and must be dismissed.

Appeal dismissed.


Carley, C. J., and Beasley, J., concur.